Citation Nr: 1642975	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-29 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than January 26, 2011, for the award of special monthly compensation (SMC) based on the need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDING OF FACT

The Veteran's claim for SMC based on the need for aid and attendance was received on January 26, 2011; it is factually ascertainable that an increase in his service-connected disabilities occurred as of October 21, 2010.  


CONCLUSION OF LAW

The criteria for an effective date of October 21, 2010, for the award of SMC based on a need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.351, 3.353, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A March 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of SMC, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  VA examination reports and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any additional records that he wished for VA to obtain.

As a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show her present level of disability, not whether it was factually ascertainable that the assignment of SMC based on a need for aid and attendance was warranted prior to the currently assigned effective date.  Consequently, the Board finds that the duty to assist has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been awarded SMC based on the need for aid and attendance as of January 26, 2011, the date he filed his claim.  He contends, without specific reasoning, that he is entitled to an earlier effective date for this grant of benefits.  

For purposes of determining its effective date, an award of aid and attendance is considered a claim for an increased rating.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2015).

The need for aid and attendance means helplessness or being so nearly helpless as to require aid and attendance of another person.  A veteran will be considered to be in the need of regular aid and attendance if the veteran: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351 (c) (2015).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of a veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of a veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a) (2015).

As noted above, the RO chose an effective date of January 26, 2011 for the grant of SMC based on the need for aid and attendance because this was the date the Veteran filed his claim for such.  For the Veteran to receive an earlier effective date for this grant of SMC, the evidence must demonstrate either (1) an informal claim was filed prior to January 26, 2011, or (2) a factually ascertainable increase in disability occurred during the period of January 26, 2010 to January 26, 2011.

The Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) that was completed by his VA physician and dated January 24, 2011.  Although the form was completed and signed as of this date, the VA physician indicates that his findings were based on a physical examination on October 21, 2010.  This VA examination of the Veteran's service-connected disabilities demonstrated their effect on his need for aid and attendance. Thus, it was factually ascertainable as of October 21, 2010 that the Veteran was eligible for SMC based on the need for aid and attendance, and since the Veteran submitted a claim specifying the benefit sought (SMC based on the need for aid and attendance) within one year of this date, the Board finds that an earlier effective date of October 21, 2010, is warranted for the grant of SMC based on the need for aid and attendance.

Although the Board finds that an earlier effective date of October 21, 2010, is warranted, there is no evidence of an informal claim or a factually ascertainable increase in disability prior to October 21, 2010.  VA treatment records are negative for any treatment showing an increase in disability warranting the need for aid and attendance prior to the October 2010 VA examination and there are no communications from the Veteran during this time that could serve as an informal claim.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  With this in mind, the Board has considered whether any increased rating claims may serve as an inferred claim for SMC to warrant an earlier effective date.  The Veteran's most recent increased rating claim addressed his bilateral hip disabilities and was filed in September 2005.  An August 2006 rating decision increased the evaluation for the Veteran's left hip disability to 70 percent effective July 1, 2005, continued the 80 percent evaluation for his right hip disability, and granted SMC, based on housebound criteria being met.  The Veteran did not file a notice of disagreement with this decision or indicate that he wished for a higher level of SMC.  The decision became final in August 2007.  As such, an earlier effective date for the Veteran's grant of SMC based upon the need for aid and attendance of another person cannot be granted based on an earlier increased rating claim.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he was entitled to SMC based upon the need for aid and attendance of another person as of the date of his VA examination - October 21, 2010 - and no earlier.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(1), (2) (2015).


ORDER

Entitlement to an effective date of October 21, 2010, for the award of special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


